 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Clinical Laboratory, Inc. and United Associ-ation of Clinical Laboratory Technologists of North-ern California, affiliated with Service Employees In-ternational Union Local 22, AFL-CIO WesternClinical Laboratory, Inc. and Service Employees In-ternational Union Local 22, AFL-CIOWestern Clinical Laboratory, Inc. and Geraldine N.Mastin. Cases 20-CA-9521, 20-CA-9627, 20-CA--9680, 20-CA-10104, 20-CA-10119 and 20-CA--10165May 9, 1979SUPPLEMENTAL DECISIONBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEThe National Labor Relations Board issued a De-cision and Order in this proceeding on July 27, 1976,finding that Respondent had violated Section 8(a)(l),(3), and (4) of the National Labor Relations Act, asamended, and ordering Respondent to offer MonteYoung reinstatement to his former job as a medicaltechnologist at Respondent's Roseville location.' OnMarch 2, 1978, the United States Court of Appealsfor the Ninth Circuit affirmed the Board's finding asto the violations found, but vacated the portion of theBoard's Order reinstating Young, and remanded that:portion of the proceeding to the Board to determine ifYoung is competent to perform the job from which hewas discharged. The court enforced the remainder ofthe Board's Order.2The Board notified the parties onJuly 26, 1978, that it had decided to accept the re-mand and that they could file statements of position.Thereafter, a statement was filed by the GeneralCounsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The court agreed with the Administrative LawJudge and the Board that the record supported thefindings that the 1974 evaluations given to Youngwere discriminatorily motivated, as was his construc-tive discharge, rejecting Respondent's contention thatYoung was fired for incompetence. However, thecourt was of the view that this determination did notsettle the issue of whether Young was in fact incom-petent. Given the importance of the work performedby medical technologists, the court determined that itshould not order the reinstatement of Young if thecredited evidence leaves substantial doubt thati 225 NLRB 725.2 571 F.2d 457.Young is competent to perform the work. It thereforeremanded the proceeding to the Board to determinefrom the record Young's competence as a medicaltechnologist. After reexamining the record, we are ofthe opinion that the evidence does not leave substan-tial doubt as to Young's competency, and that he isentitled to reinstatement to his former job with Re-spondent.In support of its contention that Young was incom-petent, Respondent relied to a great extent on theevaluation prepared in September 1974 by his super-visors, Williamson. Oda, and Hueners. However,both the Board and the court found that this evalu-ation was discriminatorily motivated. In addition, theevidence presented at the hearing by Respondentdoes not, in our opinion, support the evaluation. Odadid not testify, so we are at a loss to know specificallywhat input he had in the evaluation. Hueners did notwork evenings with Young, and little of his testimonywas based on personal observation. His testimonyconcerning Young's failure to complete tests, whichwere left for the day shift, the inability of Young tohandle emergency situations, and Young's makingclerical errors completely lacked specificity and wasunpersuasive. Further, nothing in his testimonyshowed that Young was incompetent to perform as atechnologist, or that his presence in the job presenteda danger to patients, a situation the court obviouslywished to avoid.Nor do we find at all persuasive the testimony ofWilliamson concerning his reasons for giving Younga poor evaluation or concerning Young's ability as amedical technologist. As noted in the AdministrativeLaw Judge's Decision, the discriminatory motive be-hind Young's 1974 evaluation was evidenced by Wil-liamson's remark indicating that Young should haveexpected a poor evaluation after engaging in unionactivities. Further, Williamson's testimony shows nosupport for the poor evaluation he gave Young. Al-though he evaluated Young as not following chemis-try instructions, and testified that Young made recur-rent errors in bacteriology and blood banking, helater admitted to a lack of knowledge of such errors.Although he was highly critical of clerical errorsmade by Young, the record shows that all technolo-gists make these errors, and nothing indicates a pro-pensity on Young's part to excel in this area. WhileWilliamson (and other of Respondent's witnesses),made much of the fact that Young did more hematol-ogy than other work in the lab, a condition they rep-resent precludes his being a competent general tech-nologist, the record shows that most of thetechnologists, especially on the night shift, gravitatetoward one special area of their general field andwork primarily in that area. Also, Williamson admit-tedly never spoke to Young of this alleged fault. Wil-242 NLRB No. 1292 WESTERN CLINICAL LABORATORY, INC.liamson also testified that technologist Lee com-plained of Young's work, yet Lee testified that he hadnot spoken to Williamson of Young.Of more significance is the fact that Williamson'sevaluation of Young is in direct conflict with the highpraise he showered on him in a December 1973 evalu-ation prepared for Roseville Hospital. In that evalu-ation. Williamson not only praised Young's work asoutstanding, but also went so far as to recommendhim for a promotion to a supervisory position. It isour opinion, as it was that of the Administrative LawJudge, that the December 1973 evaluation of Youngmore accurately reflects Young's ability and compe-tence than does the September 1974 evaluation of wil-liamson's testimony in this case.Respondent also presented evidence from anotheremployee, Lee, a technologist with 22 years' experi-ence, concerning Young's work. Although Lee testi-fied that Young did not have the ability that Leethought a technologist with Young's experienceshould have, that he had to cover for Young's doingincomplete tests perhaps three or four times in ayear's time, and that Young sometimes became "up-tight" in stressful emergency situations, his testimonyprincipally reflected his resentment toward bothYoung and employee Gillespie because he felt thatthey did not carry as great a share of the workload atnight as he. Lee did admit that he and other technolo-gists made the same kind of clerical errors for whichhe faulted Young and that Young did not try to avoidwork. Further, in each category of the "Quality ofWork" section of Western Clinical's evaluation forms,Lee rated Young as "average," thus not incompetent.In contrast to Lee's somewhat critical opinion ofYoung's work, Alves, an experienced technologistwho also had worked with Young at Roseville Hospi-tal, testified that he had always had complete confi-dence in the accuracy of Young's work, and that henever noticed Young having difficulty with the work.Further, he testified that Young did not limit himselfto working in hematology, corroborating Young'sown testimony in this regard.Although Respondent makes much of Young's al-leged poor score on the "12 slide" test, we place noreliance on that test as a measure of his competence.In late September, Young was given the bad evalu-ation and told that he would be evaluated again in 30days and, if he did not improve, he would be termi-nated. Nearly 30 days later, while Young was per-forming stressful stat work, he was required to drophis work and, alone, take the test in the doctor's of-fice, as part of his evaluation. Respondent's attemptto compare Young's poor score to the allegedly supe-rior scores of four technologists at another lab, or toLee's performance on the test, is meaningless. Thefour technologists at Grass Valley were asked to takethe test in their spare time at their normal work sta-tions. There was no pressure put on them such asYoung had, and there is no evidence that they did notcollaborate on the test or other aids. Similarly, Lee, atechnologist with vast experience, was under no pres-sure (certainly not the threat of discharge as wasYoung), when he took the test.In the circumstances surrounding Young's beingtested, we find the results of the test of no value injudging his competence.In our opinion, Respondent presented no reliableevidence that Young was incompetent in his work.On the other hand, there is unbiased evidence show-ing that he was not only competent, but a good tech-nologist. Williamson's 1973 evaluation of Young notonly reflects this opinion, but it also contradicts testi-mony that Dr. Keenan and Williamson were con-cerned with Young's ability from the time of his hire.Similarly, a September 25 memorandum from theemergency room staff praising the speed and effi-ciency of Young's work and the September 26 letterfrom an emergency room physician to Dr. Keenannot only attest to the high opinion of the speed andaccuracy of Young's work held by those who reliedon his work on a day-to-day basis, but also belies Dr.Keenan's testimony concerning complaints from theemergency room concerning Young.Finally, we credit the testimony of Young which, inour opinion, shows that he was a concerned technolo-gist who realized the importance of speed and accu-racy in his work and strove to achieve greater profi-ciency. Although he did more work in hematology, hedid not limit himself to this area, and attempted tofurther his knowledge of all aspects of his work. Fur-ther, prior to his engaging in union activities, no onehad questioned his competency or criticized his per-formance in his job.Based on all of the foregoing, we conclude thatYoung possesses the competency required of a medi-cal technologist to perform the job from which he wasconstructively discharged. We therefore adhere to ourOrder (225 NLRB at 726), in which we orderedYoung reinstated to his former position, and madewhole for his losses.93